

Exhibit 10.8


Prior Contract Termination Agreement


This Prior Contract Termination Agreement(the “Agreement”) is made and entered
into this 16th day of January, 2008 by and among Lawrence Mehlenbacher, Joseph
Fearon, Thomas Coll, Richard Rizzieriand Gary Walsh(collectively, the
“Shareholders”), LMC Industrial Contractors, Inc. (“LMCIC”), LMC Power Systems,
Inc. (“LMCPS”) and Dansville Properties, LLC (“Dansville”; together with LMCIC,
LMCPS and the Shareholders, the “Related Parties”, each a “Related Party”) and
American Motive Power, Inc., a Nevada corporation (“Company”).


Recitals:


A.            MISCOR Group, Ltd., an Indiana corporation (“MISCOR”) and the
Shareholders are parties to that Stock Purchase Agreement (the “Stock Purchase
Agreement”) dated as of the 16thday of January, 2008, which governs the parties’
understandings and arrangements related to the purchase of the Shareholders’
ownership interests in the Company by MISCOR.


B.            In connection with the Stock Purchase Agreement, each of the
Related Parties have agreed to terminate the applicable agreements and contracts
listed on Exhibit A, attached hereto and incorporated herein, (collectively, the
“Related Party Agreements”) and release any and all liabilities and claims of
the applicable Related Parties thereunder.


C.            MISCOR would not have been willing to enter into the Stock
Purchase Agreement without the agreement of the Related Parties to execute this
Agreement.


D.            The Related Parties will receive significant benefit from the
transaction contemplated by the Stock Purchase Agreement and each of them is
willing to enter into this Agreement as a condition to and as consideration for
MISCOR entering into the Stock Purchase Agreement.


NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein and in the Stock Purchase Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by all of the parties, the recital provisions are hereby
incorporated into the body of this Agreement as if fully set forth herein, and
the parties agree as follows:


1.            Capitalized Terms.  The capitalized terms used but not defined in
this Agreement shall have the meanings as defined in the Stock Purchase
Agreement.


2.            Termination of Related Party Agreements.  The Related Parties
hereby represent and warrant the agreements and contracts listed on Exhibit
Arepresent all of the agreements and contracts, written or unwritten, between
the Company and any of the Related Parties.  Effective as of the Closing under
the Stock Purchase Agreement (the “Termination Date”), the Related Party
Agreements, and all rights, benefits and privileges under the Related Party
Agreements accruing to the both the applicable Related Party and the Company
shall terminate, whereupon both the applicable Related Party and the Company
shall be relieved of

Page 1 of 4

--------------------------------------------------------------------------------



any and all respective liabilities and obligations under each of the Related
Party Agreements.


3.            Release by Related
Parties.                                                                 As of
the Termination Date, each of the Related Parties, for itself, its assigns and
all others who may or do have an interest in this matter (the “Related Party
Releasing Parties”), release and discharge Company and its parent, agents,
attorneys, insurers, assigns, subsidiaries, and all other persons, firms,
corporations and other entities, from any and all manner of past, present, or
future liabilities, debts, judgments, demands, costs and expenses (including
attorneys’ fees and costs), of every nature, kind and description whatsoever,
whether known or unknown, suspected or unsuspected, fixed or contingent, arising
out of or relating to the Related Party Agreements.


4.            Release by Company.   As of the Termination Date, Company releases
each of the Related Parties, his heirs, executors, successors and assigns, and
all other persons, firms, corporations and other entities, from any and all
manner of past, present, or future liabilities, debts, judgments, demands, costs
and expenses (including attorneys’ fees and costs), of every nature, kind and
description whatsoever, whether known or unknown, suspected or unsuspected,
fixed or contingent, arising out of or relating to the Related Party Agreements.


5.            Future Agreements.  The parties acknowledge and agree that the
foregoing termination and release shall have no effect on any agreements or
contracts entered into by any of the Related Parties and the Company in
connection with the Stock Purchase Agreement or following the closing
thereunder.


6.            Successors and Assigns.  The terms and conditions of this
Agreement shall be binding upon the parties, their respective executors,
personal representatives, heirs, successors and assigns.


7.            Controlling Law and Jurisdiction.  This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of laws.  The parties
expressly agree that the Indiana state courts located in St. Joseph County,
Indiana (or if there is exclusive federal jurisdiction, the United States
District Court for the Northern District of Indiana) shall have exclusive
jurisdiction and venue over any dispute arising out of this Agreement.  To the
extent not otherwise subject to the jurisdiction of such courts, the Company and
Shareholder hereby agree to waive any objection to jurisdiction and to subject
itself or himself to the jurisdiction of such courts.


8.            Counterpart Execution.This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. In addition, this
Agreement may contain more than one counterpart of the signature pages. All such
signature pages shall be read as one, and they shall have the same force and
effect as though all of the signatories had executed a single signature page.


[Remainder of page intentionally left blank.]

Page 2 of 4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement,
individually or by a duly authorized representative, as of the first day and
year written above.





     
SHAREHOLDERS:
                   
Dated:
           
LawrenceMehlenbacher
                   
Dated:
           
Joseph Fearon
                   
Dated:
           
Thomas Coll,
                   
Dated:
           
Richard Rizzieri
                   
Dated:
           
Gary Walsh
                         
LMCIC:
               
LMC Industrial Contractors, Inc.
                   
Dated:
   
By:
       
Its:
                           
LMCPS:
               
LMC Power Systems, Inc.
                   
Dated:
   
By:
       
Its:
                     


Page 3 of 4

--------------------------------------------------------------------------------






     
DANSVILLE:
               
Dansville Properties, LLC
                   
Dated:
   
By:
       
Its:
                           
COMPANY:
               
American Motive Power, Inc.
                   
Dated:
   
By:
       
Its:
 





 
Page 4 of 4